MEMORANDUM, ORDER & JUDGMENT
JACK B. WEINSTEIN, Senior District Judge:
I. Introduction
Plaintiff filed a complaint (“Walbrook /”) against New York State Corrections *177officers Robert Reilly and Brian Braveis and New York City Department of Correction (“DOC”) Officers Sakeisha Pollard and Laverne Reeder for assault. See Walbrook v. Reilly, et al., Compl., 13-CV-3811, June 17, 2013, ECF No. 2.
A second complaint {“Walbrook II ”) was filed against DOC Captain Vincent De-brule, and DOC Correction Officers Signora Blake, John Butler, Vincent Calabro, Anthony Lindsay, and Hakim Punter for an independent set of assaults. See Walbrook v. Lindsay, et al., Compl., 14-CV-299, Jan. 6, 2014, ECF No. 1.
On February 19, 2014, Plaintiff signed a release in Walbrook I. Letter, 13-CV-3811, Mar. 25, 2014, ECF No. 40-2.
Plaintiff moved to vacate the settlement in Walbrook I on the basis of “fraud and mistake.” Mot., 14-CV-299, May 7, 2014, ECF No. 20. Plaintiffs motion was denied. See Mot. H’rg, 14-CV-299, May 29, 2014, ECF No. 30; Judgment, 13-CV-3811, Oct. 10, 2014, ECF No. 57.
Walbrook I defendants Pollard and Reeder move to enforce the settlement. See Mot. to Dismiss and to Enforce the Settlement by Sakeisha Pollard and Laverne Reeder, 13-CV-3811, June 11, 2014, ECF No. 45. The motion to enforce the settlement is granted for the same reasons that plaintiffs motion to vacate the settlement was denied. See Mot, H’rg, 14-CV-299; Judgment, 13-CV-3811.
Defendants move to dismiss Walbrook II on the grounds that plaintiff is barred from bringing claims based on the settlement in Walbrook I. The motion to dismiss' Walbrook II is granted.
II. Walbrook II Is Barred By the Terms of the Settlement in Walbrook I
 “Settlement agreements are contracts and must therefore be construed according to general principles of contract law.” Red Ball Interior Demolition Corp. v. Palmadessa, 173 F.3d 481, 484 (2d Cir. 1999).. “Under New York law, a release that is clear and unambiguous on its face and which is knowingly and voluntarily entered into will be enforced.” Pampillonia v. RJR Nabisco, Inc., 138 F.3d 459, 463 (2d Cir.1998).
The language of the Release in Walbrook I is clear and unambiguous. See, e.g., Muhammad v. Schriro, No. 13-CV-1962(PKC), 2014 WL 4652564, at *2 (S.D.N.Y. Sept. 18, 2014) (finding similar release of City of New York to be clear and unambiguous); Cuadrado v. Zito, No. 13-CV-3321(VB), 2014 WL 1508609 (S.D.N.Y. March 21, 2014) (same). The General Release releases “the City of New York, and all past and present officers ... [and] employees ... of the City of New York ... from any and all claims .... whatsoever that occurred through the date of this RELEASE ... ”, Letter, 13-CV-3811. It barred plaintiff from bringing any claim against the City of New York or its employees for any incident that occurred prior to February 19, 2014, the release date.
The September 19, 2013 incident, which forms the basis of Walbrook II, predates the General Release. The General Release therefore bars plaintiff from bringing Walbrook II.
III. Conclusion
Defendants’ motion to dismiss Walbrook II is granted.
Defendants’ motion to enforce the settlement in Walbrook I is granted.
Defendants are directed to serve a copy of this memorandum, order and judgment, as well as the transcript of the hearing on *178these motions, on the plaintiff. No costs or disbursements are granted.
SO ORDERED.